Opinion op the Court by
Judge Pryor:
In this case the appellee Woodruff was the owner of all the notes executed for the property and directed to be sold by the judgment. There was only one of the notes due at the time of the filing of the petition, and when the judgment was rendered. This note was only for one hundred dollars, and before the sale the appellant might have been able to raise means to pay off this note when he could not have placed himself in a condition to satisfy the whole of the purchase money. He was not required by reason of any obligation to pay, to discharge these installments until they fell due, nor did an allegation only that the lot was indivisible, authorize the judgment herein rendered. The property should have been sold subject to the liens for the purchase money not due. Denton vs. McKinney, 6th Bush, 468. The judgment of the court below is reversed and the cause remanded with directions (the appellee being the purchaser) to set aside the sale made in pursuance thereof and for further proceedings consistent herewith.